      Case 1:20-mi-99999-UNA Document 3537 Filed 11/10/20 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION



MCCLENNON DUNCAN III,                  )
                                        )
      Plaintiff,                        )
                                        )
                                        )   Civil Action No.:
                                        )
v.                                      )
                                        )
 CITY OF FAIRBURN                       )      JURY TRIAL DEMAND

      Defendants.


                                COMPLAINT
      This is an action under Title VII of the Civil Rights Act of 1964, as

amended, and Title I of the Civil Rights Act of 1991 ("Title VII"), and 42

U.S.C. Sec. 1981 to correct unlawful employment practices on the basis of

race, and to provide appropriate relief to McClennon Duncan III (Duncan or

Firefighter Duncan ), who was adversely affected by such practices. The

Plaintiff alleges that City of Fairburn through its Fire Department

(Defendant of City) refused to promote Firefighter Duncan because of his

race, African-American in violation of Title VII and §1981.


                          JURISDICTION AND VENUE


                                       1
     Case 1:20-mi-99999-UNA Document 3537 Filed 11/10/20 Page 2 of 8




1.   Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

     1337, 1343 and 1345. This action is authorized and instituted pursuant

     to Section 706(f)(l ) and (3) of Title VII of the Civil Rights Act of 1964, as

     amended, 42 U.S.C. §. 2000e-5(f)(l ) and (3) (Title VII), and Section 102

     of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.


2.   The employment practices alleged to be unlawful were committed within

     the jurisdiction of the United States District Court for the Northern

     District of Georgia, Atlanta Division.


                        PARTIES

3.   Plaintiff McClennon Duncan III, is an African American male who was

     employed by Defendant City of Fairburn’s Fire Department. At all

     times relevant to this Complaint, Plaintiff is a citizen of the United

     States and a resident of the state of Georgia. At all times relevant to

     this Complaint, Duncan is an employee of Defendant.

4.   Duncan submits himself to the jurisdiction and venue of this Court and

     is entitled to bring this action under state and federal law for all

     general, special, and any other permissible damages.




                                        2
     Case 1:20-mi-99999-UNA Document 3537 Filed 11/10/20 Page 3 of 8




5.   The City of Fairburn is a municipal corporation location in Fulton

     County, Georgia. The Fairburn Fire Department is a department or

     division of the City’s. At all relevant times, Defendant has continuously

     been doing business in the State of Georgia and the City of Fairburn

     and has continuously had at least 15 employees.

6.   At all relevant times, Defendant has continuously been an employer

     engaged in an industry affecting commerce under Section 701(b), (g)

     and (h) of Title VII, 42 U.S.C. § 2000e(b), (g) and (h), and 42 U.S.C.

     §1981.

7.   The City may be served through its Mayor Elizabeth Carr-Hurst, at the

     Fairburn City Hall located at 56 Malone Street, Fairburn, Georgia

     30213.


                    PROCEDURAL REQUIREMENTS
8.   Plaintiff has satisfied all procedural requirements prior to commencing

     this action. June 06, 2018, Plaintiff filed a charge of discrimination with

     the Equal Employment Opportunity Commission (“EEOC”) against

     DPS. Plaintiff, through his attorney, received a right to sue letter on

     August 21, 2020 and files this complaint within ninety (90) days receipt

     thereof .


                                        3
      Case 1:20-mi-99999-UNA Document 3537 Filed 11/10/20 Page 4 of 8




                             CAUSE OF ACTION


9.    Duncan was hired as a firefighter in February 2009.

10.   In May 2018, Duncan had reached the position of Lieutenant.

11.   Duncan was one of two firefighters that had the most seniority or years

      of the experience in Fairburn Fire Department.

12.   Around May 31, 2018, the City refused to promote Lieutenant Duncan

      to Battalion Chief in the City’s Fire Department.

13.   Around May 31, 2018, the City failed to post the vacant position of

      Battalion Chief to its firefighters.

14.   The City’s policies require that its current firefighters be notified of the

      vacant Battalion Chief position.

15.   The City, through its Fire Chief John Reed, failed to communicate the

      vacancy to Duncan and, therefore denied him the opportunity to apply.

16.   The Battalion chief Position was awarded to Chip Possinger, a white

      male.

17.   The white male, Chip Possinger, was not a City of Fairburn employee

      prior to being awarded the Battalion Chief position.

18.   Firefighter Duncan was equally or more qualified than the individual

      selected by the City to fulfill the Battalion Chief position.


                                         4
      Case 1:20-mi-99999-UNA Document 3537 Filed 11/10/20 Page 5 of 8




19.   The white male, Chip Possinger, had been terminated from another

      county prior to occupying his position in the City of Fairburn’s Fire

      department.

20.   On August 8, 2018, Guy “Chip” Possinger was allowed to depart from

      his position as Battalion Chief of the City’s Fire Department.

21.   On September 6, 2018, Fire Chief John Reed was terminated from the

      City’s Fire Department.



                               COUNT I
                        VIOLATIONS OF TITLE VII
22.   Plaintiff incorporates by reference all the preceding paragraphs of the

      Complaint, and any other facts this Court deems relevant, as if fully

      stated herein to support all allegations made in this Count.

23.   Based on the facts incorporated to support this Count, the City

      deprived Plaintiff of equal employment opportunities and his right to

      be free of racial discrimination.

24.   The City’s unlawful employment practices were intentional and was

      motivated by race, at least in part, if not in whole.

25.   Consequently, Plaintiff is entitled all permissible damages under law.


                             COUNT II
                     VIOLATIONS OF 42 U.S.C. §1981

                                          5
      Case 1:20-mi-99999-UNA Document 3537 Filed 11/10/20 Page 6 of 8




26.   Plaintiff incorporates by reference all the preceding paragraphs of the

      Complaint, and any other facts this Court deems relevant, as if fully

      stated herein to support all allegations made in this Count.

27.   Based on the facts incorporated to support this Count, the City

      deprived Plaintiff of equal employment opportunities and his right to

      be free of racial discrimination in his employment relationship with the

      City.

28.   The City’s unlawful employment practices were intentional.

29.   The City failed to promoted Plaintiff because of his race.

30.   Consequently, Plaintiff is entitled all permissible damages under law.




                               PRAYER FOR RELIEF


      Wherefore, the Plaintiff respectfully requests that this Court:


       A.     Plaintiff requests a jury trial on all questions of fact raised by its

 Complaint.

       B.     Grant a permanent         injunction enjoining Defendant,          its

 officers, successors, assigns and all other persons in active concert or

 participation with it, from engaging in employment practices which

 discriminate on the basis of race.

                                         6
     Case 1:20-mi-99999-UNA Document 3537 Filed 11/10/20 Page 7 of 8




      C.    Order Defendant to institute and carry out policies, practices,

and programs which provide equal employment opportunities for all

employees and which eradicate the effects of its past and present unlawful

employment practices.

      D.    Order   Defendant     to   make     Plaintiff whole,   who   was

adversely affected by Defendant's discriminatory conduct, by providing

appropriate back pay with prejudgment interest, in amounts to be

determined at trial, and other affirmative relief necessary to eradicate the

effects of its unlawful employment practices.

      E.    Order Defendant to make Plaintiff whole by providing

compensation for past and future pecuniary losses resulting from the

unlawful employment practices described above, including job search

expenses, in amounts to be determined at trial.

      F.    Order Defendant to make Plaintiff whole by providing

compensation for non-pecuniary losses resulting from the unlawful

employment practices described above, including emotional pain and

suffering, inconvenience, loss of enjoyment        of life, anxiety, stress,

depression, and humiliation, in amounts to be determined at trial.

      G.    Grant to Plaintiff his reasonable attorneys’ fee and reasonable


                                       7
      Case 1:20-mi-99999-UNA Document 3537 Filed 11/10/20 Page 8 of 8




            expert witness fees together with any and all other costs

            associated with this action as provided by 42 U.S.C. § 12117

            (a)(as ); and

      H.    Grant such further relief as the Court deems necessary and

            proper.



     Respectfully submitted this 10th day of November, 2020.


                                         /s/ Tamika Sykes
                                         Tamika Sykes
                                         Attorney for Plaintiff
                                         Georgia Bar No. 141617
                                         tamikasykes@sykeslawllc.com




Sykes Law LLC
1700 Northside Dr.
Suite #A7-532
Atlanta, GA 30318
(404) 870-8410-Office
(404) 870-8411-Fax
www.sykeslawllc.com




                                     8
